                                           Case 4:20-cv-06810-PJH Document 3 Filed 10/26/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STEVEN WAYNE BONILLA,                           Case Nos. 20-cv-06480-PJH
                                                       Plaintiff,                                  20-cv-06481-PJH
                                   7                                                               20-cv-06810-PJH
                                                 v.                                                20-cv-06811-PJH
                                   8
                                                                                                   20-cv-06812-PJH
                                   9     JUDGE CLARENCE DON CLAY, et. al.,                         20-cv-06814-PJH
                                                                                                   20-cv-07117-PJH
                                                       Defendants.
                                  10
                                                                                         ORDER DISMISSING MULTIPLE
                                  11                                                     CASES WITH PREJUDICE
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42

                                  14   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas

                                  15   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471

                                  16   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In

                                  17   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7

                                  18          In these civil rights cases plaintiff names as defendants’ various state courts,

                                  19   federal judges and court officials. Plaintiff presents very similar claims in all these cases.

                                  20   He seeks relief regarding his underlying conviction or how his various pro se habeas

                                  21   petitions and other cases were handled by the state and federal courts.

                                  22          To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,

                                  23   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is

                                  24   “under imminent danger of serious physical injury” at the time he filed his complaint. 28

                                  25   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                  26   No. 13-0951 CW.

                                  27          The allegations in these complaints do not show that plaintiff was in imminent

                                  28   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an
                                           Case 4:20-cv-06810-PJH Document 3 Filed 10/26/20 Page 2 of 2




                                   1   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                   2   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                   3   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                   4   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                   5   prejudice.

                                   6          Furthermore, these are not cases in which the undersigned judge’s impartiality

                                   7   might be reasonably questioned due to the repetitive and frivolous nature of the filings.

                                   8   See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

                                   9   reasons to recuse himself or herself, a judge has a duty to sit in judgment in all cases

                                  10   assigned to that judge).

                                  11          The clerk shall terminate all pending motions and close these cases. The clerk

                                  12   shall return, without filing, any further documents plaintiff submits in these closed cases.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: October 26, 2020

                                  15

                                  16                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  17                                                           United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
